--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1
 


BONDS.COM GROUP, INC.










SECURED CONVERTIBLE NOTE AND WARRANT
PURCHASE AGREEMENT










June 30, 2009














[rele-bonds_ex1010.jpg]









 
 

--------------------------------------------------------------------------------

 

BONDS.COM HOLDINGS, INC.


SECURED CONVERTIBLE NOTE AND WARRANT
PURCHASE AGREEMENT


This Secured Convertible Note and Warrant Purchase Agreement (the “Agreement”)
is made as of June 30, 2009 (the “Initial Closing Date”) by and between
Bonds.com Group, Inc., a Delaware corporation (the “Company”) and each of the
entities or persons listed on Exhibit A attached to this Agreement (each a
“Purchaser” and together the “Purchasers”).
 
RECITALS


Subject to the terms and conditions set forth in this Agreement and pursuant to
Sections 4(2) and 4(6) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, Units (as defined below) of securities of
the Company, as more fully described in this Agreement. As used herein, each
"Unit" shall consist of (i) a secured convertible note of the Company, in
substantially the form set forth on Exhibit B hereto, in the principal amount of
$25,000 (each a “Note” and together, the “Notes”), and (ii) a warrant, in
substantially the form attached hereto as Exhibit C hereof, to acquire 16,667
shares of Common Stock at an exercise price of $0.46875 per share.    The Units,
the Notes, the Warrants and the shares of Common Stock to be issued pursuant to
the Notes and Warrants are referred to herein as the “Securities”.
 
AGREEMENT


In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
 
1.           Purchase and Sale of Units.
 
(a)           Purchase of Units.
 
(i)           Units.  Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 1(f) and 1(g) below, the Company shall issue and sell to
each Buyer, and each Buyer agrees to purchase from the Company on the applicable
Closing Date (as defined below), the number of Units set forth opposite such
Purchaser’s name on Exhibit A hereto.
 
(ii)          Closing.  The date and time of the Closing shall be 10:00 a.m.,
Eastern Standard Time, on June 30, 2009 (or such later date as is mutually
agreed to by the Company and Purchaser) (the “Closing Date”).
 
(iii)         Purchase Price.  The purchase price for each Unit (the "Purchase
Price") shall be Twenty-Five Thousand Dollars ($25,000).
 

 
1

--------------------------------------------------------------------------------

 

(b)           Form of Payment.  On the Closing Date, subject to the satisfaction
of the conditions to closing, each Purchaser shall deliver by wire transfer to
an account designated by the Company, no later than the close of business on the
Closing Date the aggregate Purchase Price for the Units.
 
(c)           Location of Closing.  Each Closing shall take place at the offices
of Rele & Becker LLC, 555 Eighth Avenue, Suite 1703, New York, New York
10018.  Alternatively, the Closing can take place by the exchange of final
executed closing documents between legal counsel for the Company and Purchaser.
 
(d)           Deliverables of Company at Closing. On the applicable Closing
Date, the Company shall deliver to each Purchaser (i) a Note in the principal
amount set forth opposite such Purchaser’s name on Exhibit A hereto, (ii) a
Warrant for the number of shares set forth opposite such Purchaser’s name on
Exhibit A hereto, (iii) an executed copy of this Agreement, (iv) an executed
copy of the Security Agreement in substantially the form set forth on Exhibit D
hereto (the “Security Agreement”).
 
(e)           Deliverables of Purchaser at Closing.  On the applicable Closing
Date, the Purchaser shall deliver to the Company: (i) an executed copy of this
Agreement and the Security Agreement, and (ii) the applicable consideration
provided for in Section 1(d) hereof.
 
(f)           Fractional Units.  Other then with respect to the conversion of
the Converted Indebtedness by the Converting Holders in the Closing, no
fractional Units shall be sold by the Company.
 
(g)            Use of Proceeds. The proceeds from the sale of the Units will be
for general working capital of the Company.
 
2.            Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Purchaser as follows:
 
(a)           Organization and Qualification.  The Company and its Subsidiaries
(as set forth on Schedule 2(a) hereto) are entities duly organized and validly
existing and, to the extent legally applicable, in good standing under the laws
of the State of Delaware and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted.  Each of
the Company and its Subsidiaries is duly qualified as a foreign entity to do
business and to the extent legally applicable, is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect (as defined below).  As used in this
Agreement, "Material Adverse Effect" means any material adverse effect on the
business, properties, assets, operations, results of operations, or condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby or the other Transaction Documents
(as defined below) or the other instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents
 

 
2

--------------------------------------------------------------------------------

 

(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Security Agreement, the Notes, the
Warrants and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the "Transaction Documents") and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Units, the Notes, the Warrants, and the reservation for issuance and the
issuance of the shares (the “Underlying Shares”) upon conversion of the Notes
and exercise of the Warrants, have been duly authorized by the Company's Board
of Directors and no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders.  This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.
 
(c)           Issuance of Securities.  The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock a number of shares of Common Stock for issuance of the Underlying Shares
at least sufficient to permit the exercise of all existing Warrants and
conversion of all existing Notes.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities) will not (i) result in a violation of any
certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or
bylaws of the Company or any of its Subsidiaries or (ii) conflict with, or
constitute a default or breach (or an event which with notice or lapse of time
or both would become a default or breach) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clauses (ii) and (iii)
above, to the extent that such violations conflict, default or right would not
reasonably be expected to have a Material Adverse Effect.
 

 
3

--------------------------------------------------------------------------------

 

(e)           Consents.  Neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person (as defined below) in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof.  "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(f)           Capitalization. The Company has not issued any capital stock since
its most recently filed periodic report under the Exchange Act, other than
capital stock issued: (i) pursuant to the terms hereof, (ii) by the Company and
reported by the Company pursuant to a Current Report filed on Form 8K under the
Securities and Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”), (iii) pursuant to the exercise of
employee stock options under the Company’s stock option plans and/or the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans or (iv) upon the conversion or exercise of
securities of the Company outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
 
(g)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, except as
disclosed in Schedule 2(g), the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Except as disclosed in
Schedule 2(g), the financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.
 
(h)          Material Changes. Except as set forth on Schedule 2(h) or elsewhere
on the schedules hereto, since the date of the latest audited financial
statements
 

 
4

--------------------------------------------------------------------------------

 

included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. Except as set forth on Schedule
2(h), the Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement or as set forth on Schedule 2(h) or elsewhere on
the Schedules hereto, no event, liability or development has occurred or exists
with respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 trading day prior to the date that this representation is made.
 
(i)           Litigation. Except as disclosed within the SEC Reports or in
Schedule 2(i), there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.
 
(j)           Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.
 
(k)          Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body or (iii) is
or has been in violation of any statute,
 

 
5

--------------------------------------------------------------------------------

 

rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business and all
such laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(l)           Regulatory Permits. To the Company’s knowledge, the Company and
the Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.
 
(m)         Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
security interests, liens, claims, charge or encumbrances (“Liens”), except for
(i) liens for current taxes not yet due, (ii) minor imperfections of title, if
any, not material in amount and not materially detracting from the value or
impairing the use of the property subject thereto or impairing the operations of
the Company or (iii) Permitted Liens (as defined below).
 
(n)          Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or material for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). Neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any third party. To the knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by any third party of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(o)          Intentionally Omitted.
 
(p)          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3 hereof, no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Purchasers as contemplated hereby.
 
(q)          Transactions With Affiliates and Employees. Other than as described
in SEC Reports, and except as set forth on Schedule 2(q), none of the officers,
directors, employees and/or affiliates of Company or the Subsidiaries is a party
to any transaction with Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or
 

 
6

--------------------------------------------------------------------------------

 

otherwise requiring payments to or from any officer, director employee or such
affiliate or, to the knowledge of Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee, partner or affiliate other than (a) for payment of salary or
consulting fees for services rendered, (b) reimbursement for expenses incurred
on behalf of Company and (c) for other employee benefits, including stock option
agreements under any stock option plan of Company, which in the aggregate (for
the total amount in (a), (b) and (c) combined) does not exceed the amount of
$25,000 for any officer, director, employee or affiliate.
 
(r)           Registration Rights. Except as provided herein or as set forth in
Schedule 2(r), no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.
 
(s)           No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(t)           Disclosure. All disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 


3.            Representations and Warranties of the Purchasers.  Each Purchaser
hereby represents, warrants and covenants to the Company that:
 
(a)           Authorization. Such Purchaser has full power and authority to
enter into this Agreement.  This Agreement,  when executed and delivered by the
Purchaser, will constitute a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.
 
(b)          Purchase Entirely for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring any of the Securities.
 

 
7

--------------------------------------------------------------------------------

 

 
(c)           Knowledge.  The Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities. The Purchaser has had the opportunity to review and read the SEC
Reports, including without limitation the “Risk Factors” set forth therein, and
hereby acknowledge that they understand the disclosures made in such SEC Reports
and the existence of such “Risk Factors”.
 
(d)          Restricted Securities.  The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.  The Purchaser understands that the Securities are “restricted
securities” under applicable U.S. federal, state and province securities laws
and that, pursuant to these laws, the Purchaser must hold
the Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  Other than as
set forth herein, the Purchaser acknowledges that the Company has no obligation
to register or qualify the Securities for resale.  The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.
 
(e)           General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)           Short Sales and Confidentiality Prior To The Date Hereof. Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any person or entity acting on behalf of or
pursuant to any understanding with such Purchaser, executed any purchases or
sales, including “short sales" as defined in Rule 200 of Regulation SHO under
the Exchange Act, of the securities of the Company (“Stock Transactions”) during
the period commencing from the time that such Purchaser first received a term
sheet (written or oral) from the Company or any other person or entity
representing the Company setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion Time”). The Purchaser
further agrees not to engage in any Stock Transactions until the Company files a
Current Report on Form 8K under the Exchange Act which annexes copies of the
Transaction Documents thereto.  The Company covenants to file such Current
Report on Form 8K under the Exchange Act within five trading days of the Initial
Closing.
 
(g)          Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 

 
8

--------------------------------------------------------------------------------

 

4.            Covenants. For so long as the Notes remain outstanding,
 
(a)           Maintaining Properties, Assets.  The Company shall reasonably
maintain in good repair, working order and condition its properties and other
assets, and those of any Subsidiary, and from time to time make all reasonably
necessary repairs, renewals and replacements thereto.
 
(b)          Liens.  Company shall not, and shall not permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien upon any of its or
its Subsidiaries’ assets or properties, except for (i) Liens created by
operation of law such as materialmen’s liens, mechanic’s liens and other similar
liens; (ii) deposits, pledges or Liens securing obligations incurred in respect
of workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits; (iii)  Liens imposed by any governmental authority for
taxes, assessments or charges not yet due or that are being contested in good
faith by appropriate proceedings with the establishment of adequate reserves on
the balance sheet of Company; (iv) Liens securing indebtedness to commercial
banks and other institutional lenders; (v) Liens that are subordinate in all
respects to the Liens held by the Purchasers; (vi) Liens in existence as of the
date hereof or (vii) Liens arising from or pursuant to the Converted
Indebtedness, (viii) Liens approved by the holders of a majority of the
principal amount of indebtedness outstanding under the Notes  and (ix) the first
priority security interest in the domain name Bonds.com held by Valhalla
Investment Partners pursuant to a Amended and Restated Secured Note in the
principal amount of 400,000 (the “Applicable Indebtedness”) dated on or about
May 1, 2009 (collectively, the “Permitted Liens”).
 
(c)           Extraordinary Actions.    Unless otherwise approved by the holders
of a majority of the principal amount of indebtedness outstanding under the
Notes, the Company shall not nor shall it permit any Subsidiary to: (i) acquire,
sell or otherwise transfer any material assets or rights of the Company or a
Subsidiary or enter into any contract or agreement relating to the sale of
assets which is not consummated pursuant to an arms length transaction, (ii)
enter into any contract, agreement or transaction (including any transfer or
sale of Intellectual Property Rights) with any officer, director, stockholder or
affiliate of the Company or a Subsidiary other than transactions pursuant to
arms length terms (as determined in the sole discretion of the Board), (iii)
other then repayment of the Applicable Indebtedness or any other indebtedness
outstanding as of the date hereof, directly or indirectly pay or declare any
dividend or make any distribution upon, redeem, retire or repurchase or
otherwise acquire, any shares of capital stock or other securities of the
Company or a Subsidiary, or (iv) materially change the Company’s line of
business as currently conducted.
 
5.            Other Agreements of the Parties.
 
(a)           Transfer Restrictions.
 
(i)         The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an affiliate of a Purchaser, the Company may require the transferor
thereof
 

 
9

--------------------------------------------------------------------------------

 

to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement.
 
(ii)         The Purchasers agree to the imprinting, so long as is required by
this Section 5(a), of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(b)           Removal of Legend. Certificates evidencing the Underlying Shares
shall not contain any legend (including the legend set forth in Section 4(a)
hereof): (i) while a registration statement covering the resale of such security
is effective under the Securities Act, or (ii) following any sale of such
Underlying Shares pursuant to Rule 144, or (iii) if such Underlying Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Underlying Shares and without volume or manner-of-sale restrictions, or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission).  The Company agrees that at such time as such
legend is no longer required under this Section 4(b), it will, no later than
three trading days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Underlying Shares, as
applicable, issued with a restrictive legend (such third trading day, the
"Legend Removal Date"), along with an acceptable legal opinion and broker
representation letter, deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Company’s transfer agent that enlarge the restrictions on
transfer set forth in this Section.
 

 
10

--------------------------------------------------------------------------------

 

(c)            Compliance with Securities Act.  Each Purchaser, severally and
not jointly with the other Purchasers, agrees that such Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in Section 4(b) is predicated upon the
Company's reliance upon this understanding.
 
(d)            Furnishing of Information.  Until the earliest of the time that
no Purchaser owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.    As long as any Purchaser owns Securities,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144.  The Company further covenants that it
will take such further action as any holder of Securities may reasonably
request, to the extent required from time to time to enable such Person to sell
such Securities without registration under the Securities Act within the
requirements of the exemption provided by Rule 144.
 
(e)             Disclosure; Publicity.  No Purchaser shall issue any other press
release or other public disclosure with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company.
 
(f)              Reservation of Securities.  The Company shall maintain a
reserve from its duly authorized shares of Common Stock for issuance pursuant to
the Transaction Documents in such amount as may then be required to fulfill its
obligations in full under the Transaction Documents.   If, on any date, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than the number of Underlying Shares issuable upon the conversion
and exercise of all Securities outstanding on such date, then the Board of
Directors shall use commercially reasonable efforts to amend the Company's
certificate or articles of incorporation to sufficiently increase the number of
authorized but unissued shares of Common Stock.
 
(g)             Form D and Blue Sky. If required, Company shall file a Form D
with respect to the issuance of the Notes and Warrants (or the issuance of the
Underlying Shares) as required under Regulation D under the Securities Act and,
upon written request, provide a copy thereof to Purchasers promptly after such
filing. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Notes and Warrants for sale to Purchasers pursuant to the terms hereof (or the
Underlying Shares upon conversion of this Notes or exercise of the Warrants)
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of any such action so taken to Purchasers
promptly after such filing.  However, the Company shall not be required to
execute any general consent to service of process in order to obtain such blue
sky clearance, except in a jurisdiction where the Company is already subject to
such process.
 

 
11

--------------------------------------------------------------------------------

 

 
6.            Piggyback Registration Rights in Company.  If, at any time, there
is not an effective registration statement covering the resale all of the
Underlying Shares, and Company shall determine to prepare and file with the
Securities and Exchange Commission (the “Commission”) a registration statement
relating to an offering for its own account or the account of others under the
Securities Act, of any of its equity securities (other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), then Company
shall send to Purchasers a written notice of such determination and, if within
ten (10) days after receipt by Purchasers of such notice, Company shall receive
a request in writing from Purchasers, Company shall include in such registration
statement all or any part of such Registrable Securities holders requests to be
registered at no cost to Holders (other than underwriting discounts, fees and
commissions).  Holders (or their designee(s)) shall also be provided with such
other rights, and Company shall have such obligations, as customarily accompany
investor piggyback registration rights, including, without limitation, the right
of Holders to customary indemnification by Company, Company’s obligation to
prepare and file with the Commission such amendments and supplements to such
registration statement as may be necessary to keep such registration statement
effective until the disposition of all securities covered by such registration
statement, the obligation of Company to register and qualify the securities
covered by such registration statement under applicable state securities and
blue sky laws, the obligation of Company to cause the securities covered by such
registration statement to be listed or quoted on the Trading Market on which
Company’s securities are then listed or quoted and the obligation of Company to
cause to be provided customary legal opinions and comfort letters of its
independent certified accountants if requested in connection with a sale
pursuant to such registration statement).  Notwithstanding the foregoing, if a
registration involves an underwritten offering, and the lead managing
underwriter shall advise Company that the amount of securities to be included in
the offering exceeds the amount which can be sold in the offering, the number of
securities owned by Holders to be included in the offering shall be eliminated
or reduced as required by the managing underwriter.  Notwithstanding anything
contained herein to the contrary, securities shall cease to be Registrable
Securities when (a) a Registration Statement covering such Registrable
Securities has been declared effective by the Commission and it has been
disposed of pursuant to such effective Registration Statement or (b) such
Registrable Securities may be sold pursuant to Rule 144 under the Securities Act
without volume restriction.
 

 
12

--------------------------------------------------------------------------------

 

7.            Miscellaneous.
 
(a)            Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
(b)            Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Florida, without giving effect to principles of conflicts of law.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in Palm Beach
County, Florida.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Palm Beach County,
Florida for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.   If either party shall commence an action
or proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys' fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
(c)            Counterparts.  This Agreement may be executed in two or more
counter­parts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(d)            Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(e)            Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service, or 48 hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid
and return receipt requested, if such notice is addressed to the party to be
notified at such party’s address as set forth below or as subsequently modified
by written notice.
 

 
13

--------------------------------------------------------------------------------

 

 
(f)            Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
(g)           Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of the Company and the holders of a
majority of the outstanding principal amount of the Notes. Any amendment or
waiver effected in accordance with this Section 7(g) shall be binding upon each
Holder and each transferee of the Securities, each future holder of all such
Securities, and the Company.
 
(h)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(i)            Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.
 
(j)            Survival of Representations, Warranties and Covenants. The
representations and warranties contained in Sections 2 hereof shall survive
until such time as the later of: (i) the date on which all the Notes have been
converted or satisfied and (ii) the date on which all the Warrants have been
exercised in full or expired.
 
(k)           Exculpation Among Purchasers.  Each Holder acknowledges that it is
not relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company.  Each Holder agrees that no Holder nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Holder shall
be liable for any action heretofore or hereafter taken or omitted to be taken by
any of them in connection with the Securities.
 


 


[Signature Pages Follow]

 
14

--------------------------------------------------------------------------------

 



The parties have executed this Secured Convertible Note and Warrant Purchase
Agreement as of the date first written above.
 



   
COMPANY:
         
BONDS.COM GROUP, INC.
         
By.
     
Name:
     
Title:
 






   
Address:
   
Facsimile Number:





 

 
SIGNATURE PAGE TO SECURED CONVERTIBLE NOTE AND WARRANT
PURCHASE AGREEMENT


 
 

--------------------------------------------------------------------------------

 




   
PURCHASERS:
               
(Purchaser)
         
By.
             
Name:
       
(print)
   
Title:
 






   
Address:
   
Facsimile Number:








 
 

--------------------------------------------------------------------------------

 

Exhibits




Exhibit A
Schedule of Purchasers
   
Exhibit B
Form of Secured Convertible Promissory Note
   
Exhibit C
Form of Common Stock Warrant
   
Exhibit D
Form of Security Agreement






 
 

--------------------------------------------------------------------------------

 

Exhibit A


Purchaser Name & Address
Number of Units
Principal Amount of Note
Number of shares of Common Stock exercisable under Warrant
                                                                               





 
